Citation Nr: 0316093	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  99-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

When the case was previously before the Board, in February 
2001, it was determined that new and material evidence had 
been submitted to reopen the claim.  The claim was remanded 
for further development.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's hepatitis C is not the result of disease or 
injury during service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, and supplemental 
statements of the case, letters requesting evidence in 
September 1998 and March 2001, as well as a VCAA letter of 
November 2001, notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records, including Social Security 
Administration records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2002).  

Cirrhosis may be a manifestation of hepatitis C.  38 C.F.R. 
§ 4.114, Code 7354, Note (1) (2002).  Cirrhosis of the liver 
may be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  
In this case, there is no competent medical evidence of 
cirrhosis of the liver during the first year after the 
veteran's release from active service.  38 C.F.R. § 3.159 
(2002).  Cirrhosis has been diagnosed on recent medical 
reports, many years after service.  However, there is no 
continuity linking the current cirrhosis to service.  
38 C.F.R. § 3.303(b) (2002).  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, there is no evidence from a physician or 
other competent medical witness which would connect the 
current cirrhosis to disease or injury, including hepatitis 
infection, in service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

Background  The service medical records contain the report of 
the August 1967 entrance examination for service.  A tattoo 
was noted on the left arm.  

The service medical records do not show a transfusion of 
blood or blood products, organ transplant, hemodialysis, 
tattooing during service, body piercing, intravenous drug 
use, high-risk sexual activity, intranasal use of cocaine, 
accidental exposure to blood products in health care workers 
or combat medic or corpsman by percutaneous (through the 
skin) exposure or on mucous membrane, or other direct 
percutaneous exposure to blood.  The service medical records 
do not show hepatitis manifestations, such as fatigue, 
malaise, anorexia, weight loss, or hepatomegaly.  

On examination for separation from service, in September 
1969, all pertinent findings were normal.  

In mid-March 1970, the veteran was admitted to a VA Medical 
Center with a complaint of malaise and nausea for the 
previous week.  It was reported that he had had several bouts 
of dysentery while serving in Vietnam.  He had also been 
hospitalized for a fever of undetermined origin.  After 
service, he worked in a paint factory where many noxious 
fumes were present.  In November 1969, he had visited a 
hospitalized girl who had infectious hepatitis, but denied 
any intimate contact.  Physical examination disclosed marked 
scleral icterus.  The throat and mouth revealed icteric 
mucosal membrane.  Liver enzymes were initially very elevated 
and prothrombin time was initially prolonged.  With no 
therapy other than bed rest, the veteran dramatically 
improved to the point that he could be discharged.  Diagnoses 
were infectious hepatitis and eosinophila of unknown 
etiology.  

The veteran was examined by VA in October 1970.  The 
hospitalization earlier that year was noted.  The veteran had 
reportedly made a full recovery and had no recurrence of 
symptoms.  Examination disclosed a flat abdomen.  No masses 
or viscera were made out.  There was no tenderness or 
rigidity.  The liver was not palpable or enlarged to 
percussion.  The diagnosis was history of infectious 
hepatitis, March and April 1970, asymptomatic at the present 
time.  

Private hospital records for May 1975 show treatment for 
acute anxiety reaction and anxiety neurosis.  There were no 
complaints, findings or diagnoses pertinent to hepatitis.  

The file contains extensive VA records which reflect 
treatment for conditions not at issue.  Consequently, these 
records will not be set forth in detail.  Nevertheless, it is 
important to note that, despite frequent medical treatment, 
there were no hepatitis manifestations until many years after 
service.  Therefore, the highlights of VA treatment are noted 
below.  

An initial contact interview at the VA Mental Hygiene Clinic 
was conducted in October 1978 and schizophrenia was 
diagnosed.  There were no complaints, findings or diagnoses 
of hepatitis or other liver disease.  

The veteran was again hospitalized by VA in October and 
November 1979, for diagnoses of chronic diarrhea, anxiety and 
depression and alcoholism.  There were no liver abnormalities 
or hepatitis symptoms reported.  

The report of a private neurologic evaluation, in September 
1981, is of record.  There were no complaints, findings or 
diagnoses pertinent to hepatitis.  

On VA hospitalization in August 1982, the veteran complained 
of nausea without actual vomiting.  The diagnosis was anxiety 
depression.  There were no complaints, findings or diagnoses 
pertinent to hepatitis.  

VA clinical notes from February to December 1984 show 
psychiatric symptomatology.  There were no complaints, 
findings or diagnoses pertinent to hepatitis.  

Post-traumatic stress disorder (PTSD) was diagnosed on the 
March 1985 VA examination.  There were no complaints, 
findings or diagnoses pertinent to hepatitis.  

There were elevated results to liver function tests in 
September 1988.  A scan showed no evidence of significant 
hepatocellular dysfunction and no evidence of a focal space 
occupying lesion.  

PTSD and a personality disorder were diagnosed on the May 
1989 VA examination.  There were no complaints, findings or 
diagnoses pertinent to hepatitis.  

Liver function tests had elevated results in April 1989, 
September 1989, March 1990, November 1990, January 1991, 
October 1991, September 1992, July 1993, September 1993, 
March 1994, September 1994, and September 1995.  

A laboratory test in July 1997 was positive for H.C.-AB.  An 
ultra sound study of the liver, in August 1997, was negative.  
There was a positive result for HepCpcp in October 1997.  

The veteran was admitted to a VA medical center for 
approximately 3 days in November 1997.  The liver was felt 4-
5 centimeters below the right costal margin and was soft and 
nontender.  There were elevated liver function tests.  
Diagnoses included alcohol liver disease.  There was no 
mention of hepatitis.  

In a letter dated in December 1997, a VA physician informed 
the veteran that testing showed hepatitis C was active.  

In September 1998, the Chief of the VA Medical Center Medical 
Administration Service wrote that the veteran's medical chart 
reflected a statement by the treating physician that the 
veteran had liver failure and chronic hepatitis C.  Symptoms 
included memory loss and fatigue.  He could not keep a job 
and should be considered disabled indefinitely.  

A VA psychiatrist and nurse specialist also wrote on the 
veteran's condition in September 1998.  It concluded that the 
veteran was permanently disabled due to Hepatitis C and liver 
failure.  He was also disabled by PTSD and depression.  

VA clinical notes for December 1998 reflect the presence of 
cirrhosis and hepatitis C.  Findings on the January 1999 
liver biopsy included cirrhosis and marked interface 
hepatitis, marked lobular inflammation, moderate portal 
inflammation and no significant steatosis or iron deposition.  
February 1999 liver function tests had elevated results.  In 
March 1999, there were reactive responses on HB-Bab, HbcAb, 
and H.C.-AB tests.  The March 1999 sonogram was interpreted 
as showing fatty infiltration of the liver and spleen.  The 
March computerized tomography scan was interpreted as showing 
borderline hepatosplenomegaly with inhomogeneous density 
pattern throughout the liver suggestive of fatty 
infiltration/focal cirrhotic changes.  

The veteran was admitted to a VA medical center in June 1999 
due to elevated blood sugar.  Diagnoses were recent onset 
diabetes mellitus, hepatitis C infection by history, 
cirrhosis of the liver probably secondary to hepatitis C, 
alcoholism, chronic ethanolism, tobacco abuse, and history of 
PTSD.  The hospital report noted the skin had abundant 
tattoos on the upper extremities.  

In July 1999, the veteran gave sworn testimony at a RO 
hearing.  He testified that he came down with hepatitis in 
December, January 1969.  He stated that he told a VA doctor 
of his history of hepatitis and she told him he had it for 30 
years, due to blood contact in Vietnam, from handling 
wounded.  The veteran testified that the VA doctor told him 
that the hepatitis he had in 1970 was related to his current 
hepatitis.  The veteran also described current 
symptomatology.  

VA clinical notes of July 2001 show that magnetic resonance 
imaging revealed hepatic fibrosis consistent with cirrhosis.  

Pursuant to the remand of this Board, the veteran was 
examined in November 2002.  The doctor specified that the 
claims file and medical records were reviewed.  Laboratory 
studies of August and November 2002 were considered.  The 
veteran described episodes of upper right quadrant abdominal 
pain.  He had weakness, fatigue, depression and anxiety.  
Reviewing risk factors for hepatitis C transmission, first 
would be tattoos, which started in early 1968 with multiple 
tattoos on his upper extremities and torso.  He also stated 
that in combat, he was exposed to blood from injured and dead 
who were being transferred to a helicopter.  Ascites were 
negative.  Weight was stable.  There was no hematemesis, 
melena, or tenderness to palpation over the liver and 
abdomen.  The liver did not appear to be enlarged.  There 
were no superficial veins.  The diagnosis was hepatitis C 
with cirrhosis.  It was noted that he had a history of 
multiple tattooing and combat related blood exposure as 
possible evidence for exposure.  The doctor expressed the 
opinion that, "It is more likely than not that his 
hep[atitis ]C exposure occurred as result of multiple repeat 
tat[t]ooing, rather than combat exposure."  

The veteran has submitted several articles on hepatitis C and 
Vietnam veterans.  The Board has reviewed these articles.  
These are generic statements or they discuss other veterans.  
They do not discuss the veteran's situation with such a 
degree of certainty that, under the facts of his specific 
case, there is at least plausible causality.  Thus, they do 
not have sufficient probative weight to connect the current 
hepatitis C to the veteran's active service.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998; Wallin v. West, 11 Vet. 
App. 509, 513-14 (1998).  

Analysis  The veteran contends that his hepatitis C is the 
result of exposure to blood in combat in Vietnam.  There is 
no competent evidence from a medical source to support that 
contention.  The veteran states that a VA physician told him 
it was due to combat blood exposure in service.  However, the 
medical records do not document such medical opinion.  As a 
lay witness, the veteran's statements as to what a doctor 
said are not competent evidence.  Warren v. Brown, 6 Vet. 
App. 4 (1993).  Thus, we find there is no competent evidence 
to link the current disability to exposure to blood in 
combat.  

The provisions of 38 U.S.C.A. § 1154(b) (West 2002) have been 
considered.  While exposure to blood may be consistent with 
combat; there is no basis to equate that with exposure to 
hepatitis laden blood.  The extent of exposure to hepatitis 
raises a medical question which is best answered by a 
physician.  We can not build an assumption upon an 
assumption.  While it is not a far stretch to assume that the 
veteran might have been exposed to the blood of others, it 
becomes tenuous to assume that the veteran's blood would have 
mingled with the blood of others and then to further assume 
that the blood of one of those other persons was infected 
with hepatitis C.  Thus, this provision of the law is not 
sufficient to connect the current hepatitis to service.  

Pursuant to VCAA, VA obtained the opinion of a physician as 
to the likelihood of infection in service.  The doctor 
discounted that possibility and expressed the opinion that 
the veteran's hepatitis C was most likely due to his repeated 
tattooing.  This opinion is persuasive because it makes 
sense.  Tattooing is a medically recognized risk factor for 
hepatitis C infection. 

On the November 2002 VA examination, the veteran reported 
that his first tattoo was in 1968, which would be during 
service, although he did not specifically state it was in 
service.  The most probative evidence is found in the report 
of the 1967 examination for entrance to service which notes 
that the veteran had a tattoo on his left arm when he was 
examined for service.  Consequently, the preponderance of 
evidence on this point establishes that the veteran had a 
tattoo before service.  There is no competent evidence of 
tattooing during service and the veteran has not actually 
claimed to have been tattooed in service.  When the veteran 
was admitted to a VA medical center in June 1999, it was 
noted that he had abundant tattoos on the upper extremities.  
The veteran's repeated post service tattooing presented 
repeated opportunities for infection.  Thus, the weight of 
the evidence links the hepatitis to the post service tattoos, 
rather than to any disease or injury in service.

The veteran has also stated that the current hepatitis has 
been linked to hepatitis for which he was hospitalized in 
March 1970, only months after service.  There is no competent 
evidence from a physician or other medical professional which 
links the 1970 episode of hospitalization for hepatitis to 
service.  Rather, the hospital summary notes the veteran's 
post service exposure to another person who had infectious 
hepatitis.  The result is that the assertion of a connection 
between the current hepatitis and the episode in 1970 does 
not connect the current disability to disease or injury in 
service.  

In conclusion, VA has obtained a medical opinion in 
accordance with the current laws on claims development.  This 
opinion is the only one which addresses the nexus (or 
connection) question.  It provides a preponderance of 
evidence which establishes that the veteran's current 
hepatitis is not connected to disease or injury in service.  
Thus, the case must be denied.  


ORDER

Service connection for Hepatitis C is denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

